Exhibit POWER OF ATTORNEY Each person whose signature appears below hereby constitutes and appoints the Secretary and Assistant Secretaries of INTERMEDIATE MUNICIPAL TRUST and each of them, their true and lawful attorneys-in-fact and agents, with full power of substitution and resubstitution for them and in their names, place and stead, in any and all capacities, to sign the Registration Statement on Form N-14 relating to the proposed reorganization of Fifth Third Intermediate Municipal Bond Fund and Fifth Third Municipal Bond Fund, portfolios of Fifth Third Funds, into Federated Intermediate Municipal Trust, a portfolio of Intermediate Municipal Trust, and any amendments to the Registration Statement, including post-effective amendments; and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission by means of the Securities and Exchange Commission's electronic disclosure system known as EDGAR, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to sign and perform each and every act and thing requisite and necessary to be done in connection therewith, as fully to all intents and purposes as each of them might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue thereof. SIGNATURES TITLE DATE /S/ John F. Donahue August 15, 2008 John F. DonahueTrustee /S/ J. Christopher Donahue August 15, 2008 J. Christopher Donahue President and Trustee (Principal Executive Officer) /S/ Richard A.Novak August 15, 2008 Richard A. Novak Treasurer (Principal Financial Officer) /S/ Thomas G. Bigley August 15, 2008 Thomas G. Bigley Trustee /S/ John T. Conroy, Jr. August 15, 2008 John T. Conroy, Jr. Trustee /S/ Nicholas P.
